Citation Nr: 1503365	
Decision Date: 01/23/15    Archive Date: 01/27/15

DOCKET NO. 12-03 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1. Entitlement to an evaluation in excess of 40 percent for service connected diffuse lumbar arthropathy.

2. Entitlement to an evaluation in excess of 10 percent for residuals of a left fibula fracture.

3. Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1963 to November 1965.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.


FINDINGS OF FACTS

1. During the period on appeal the Veteran's back disability was characterized by pain, fatigue, and guarding, and was at most limited to 85 degrees of forward flexion and less than two weeks of incapacitating episodes over 12 months.

2. The Veteran's service-connected residuals of the left fibula fracture are primarily manifested by pain and mild degenerative arthritis of the left knee and ankle which does not result in loose motion requiring a brace, or more than slight knee or ankle disability.

3. The competent evidence shows that the Veteran's service-connected disabilities, in combination, do not prevent him from obtaining and following a substantially gainful occupation during the entire period on appeal.


CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 40 percent for the Veteran's service-connected back disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5243 (2014).

2. The criteria for an evaluation in excess of 10 percent for residuals of the left fibula fracture are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.14, 4.71a, Diagnostic Code (DC) 5262 (2014).

3. The criteria for entitlement to a total disability rating based upon individual unemployability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA letters issued in April 2011 and July 2011 satisfied the duty to notify provisions with respect to the increased rating claims and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

With regard to the duty to assist, the claims file contains the Veteran's service treatment records (STRs), service personnel records, VA medical records, private treatment records, and the statements of the Veteran.

Additionally, VA examinations were conducted in May 2011, June 2011, and September 2011 in connection with the Veteran's claims.  Review of the VA examination reports reflect that they are adequate for the purpose of adjudicating the Veteran's claims.  Specifically, the examination reports reflect that diagnoses and opinions which are congruent with the other evidence of record were rendered following a physical examination of the Veteran and a review of the record.  Pertinent symptoms and degrees of impairment are recorded.  All offered opinions are accompanied by a complete rationale.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  With regard to the January 2012 examination, the record reflects that the Veteran refused to undergo examination at that time.  This refusal was noted in the examination report.  The Veteran must cooperate with VA to ensure that he receives an adequate examination.  See Olson v. Principi, 3 Vet. App. 480 (1992); Dusek v. Derwinski, 2 Vet. App. 519 (1992).  The duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Board therefore finds that VA satisfied its duty to assist when it attempted to provide the Veteran with a contemporaneous examination, which the Veteran refused to undertake.

There is no indication in the record that any additional evidence, relevant to the issues adjudicated in this decision, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

In adjudicating the claims below, the Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

II. Increased Rating - General

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2014).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2014).  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).





III. Increased Rating - Diffuse lumbar arthropathy

The Veteran's service-connected back disability has been rated as 40 percent disabling under Diagnostic Code 5243 throughout the entire period on appeal.  The general rating formula for diseases and injuries of the spine (General Rating Formula) provides for the disability ratings under Diagnostic Codes 5235 to 5243, unless the disability is rated under 5243 and considered under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes for diseases and injuries of the spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

Under the General Rating Formula, a 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is awarded for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

Note (1) to the General Rating Formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this Note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

As noted above, intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that a 40 percent rating is warranted when there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent rating is warranted when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1) (2014).

Note (1) to the General Rating Formula for Diseases and Injuries of the Spine (38 C.F.R. § 4.71a ) specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Initially, the Board notes that the Veteran is in receipt of separate noncompensable ratings for left and right lower extremity radiculopathy.  The Veteran has not appealed the assignment of these ratings and the issues are not before the Board.  Further, the evidence of record does not reflect that the Veteran has any additional neurological abnormalities related to his back disability, nor has he claimed such abnormalities.

The most probative medical evidence from this period consists of the two VA examination reports.  The first, dated in May 2009, reflects that the Veteran reported flare-ups two to three times a month lasting anywhere from three to seven days.  He also reported stiffness, fatigue, decreased motion, spasm, and daily pain radiating to both legs.  Physical examination revealed a stooped posture and normal gait with guarding of the thoracolumbar spine.  No lordosis or kyphosis was observed.  Additionally, no ankylosis of any part of the spine was noted.   It was noted that the Veteran used a cane and a wheelchair to ambulate.  The examiner commented that the Veteran's back disability had a severe impact on his ability to do manual labor and prevented activities such as sports and driving.

The September 2011 examination report reflects that the Veteran had forward flexion to 85 degrees, extension to 20 degrees, right lateral flexion to 15 degrees, left lateral flexion to 20 degrees, and right and left lateral rotation to 20 degrees.  Repetitive testing was not conducted as the Veteran was unable to actively forward flex his spine without assistance.  The examiner also noted that the Veteran had experienced at least one week but less than two weeks of incapacitating episodes over the previous 12 months.  The Veteran reported using a cane to ambulate.  No ankylosis or impairment equal to the level of amputation was noted.  Guarding was significant enough to alter the Veteran's gait.  Lastly, the examiner noted that the Veteran was able to dress and undress himself for the examination.  He also noted that the Veteran's back symptoms included excess fatigability and instability of station.  As to the functional limitation of the back condition, the Veteran reported that he cannot work due to the pain and has not been able to since 1964.  He also reported that he is able to mow the lawn and garden for a couple of hours before resting.  Additionally, he reported being able to drive and hunt.

Based on the evidence as described, the Board finds that the Veteran's back disability more closely approximates a 40 percent disability rating for the entire period on appeal.  The examination reports reflect that at worst, the Veteran was limited to 85 degrees of passive forward flexion.  There is no evidence of ankylosis of the thoracolumbar spine or cervical spine.  Under the applicable rating criteria, a 50 percent rating requires ankylosis of the entire thoracolumbar spine.  Further, the September 2011 examination report reflects that the Veteran was prescribed less than two weeks of bed rest in the past 12 months.  The Veteran did report bed rest during flare-ups which he asserts occur approximately two to three times a month; however this bed rest was not physician prescribed and therefore does not qualify as incapacitation under Diagnostic Code 5243.  A higher rating is not warranted unless there are incapacitating episodes having a total duration of at least 6 weeks.  Further, the record is negative for any associated neurological conditions in addition to those described above.

The Board has also considered whether the Veteran's back disability resulted in a level of functional loss greater than that already contemplated by the assigned rating for this period.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995); 38 C.F.R. §§ 4.40, 4.45.  The Veteran has reported that he is unable to mow the lawn or garden for more than a couple of hours.  He has also utilized a cane, and other assistive devices at times in order to ambulate.  The evidence reflects that the Veteran has consistently reported pain.  In addition, the medical evidence reflects that the functional impairment of the Veteran's back disability was manifested by limitation of motion, pain on movement, guarding, increased fatigability, and instability at station.  The Veteran was also prescribed bed rest totaling less than two weeks for the previous 12 month period, and has reported being unable to work.  However, upon review, the Board finds this impairment does not rise to the level of functional loss greater than that already contemplated in the disability rating assigned.  As described, under Diagnostic Code 5243, the criteria for a 60 percent rating requires at least 6 weeks of physician prescribed bed rest.  Furthermore, range of motion was, at worst, found to involve mild limitation of passive forward flexion.  While the Veteran could not actively forward flex his back unassisted at the September 2011 examination, it is notable that he was able to drive, mow the lawn, garden, and hunt.  Moreover, the criteria for a higher rating require evidence of ankylosis of the entire thoracolumbar spine.  Based on the medical evidence and the range of motion numbers, the Veteran does not have functional limitation more closely approximating ankylosis of the entire thoracolumbar spine because he has movement even considering pain, fatigability, weakness, etc.  He does not have such severe lack of function of his back that most closely approximates ankylosis.  Lastly, as described, the Veteran is already in receipt of a separate rating for left and right lower extremity radiculopathy, and has not challenged the adequacy of those ratings.

The Board has considered the benefit-of-the-doubt doctrine, however, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) ; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

IV. Increased Rating - Residuals of left tibia fracture

Throughout the period on appeal, the Veteran's left fibula fracture has been rated as 10 percent disabling under Diagnostic Code 5262.

Under Diagnostic Code 5262, a 10 percent rating contemplates impairment of the tibia and fibula by malunion with slight knee or ankle disability.  38 C.F.R. § 4.71a, Diagnostic Code 5262 (2014).  A 20 percent rating is warranted with moderate knee or ankle disability, and a 30 percent rating is warranted for marked knee or ankle disability.  Id.  A 40 percent rating is warranted for nonunion with loose motion, requiring brace.  Id.

The probative evidence from this period is extremely limited.  As discussed above, the Veteran was afforded an examination in January 2012 but refused to submit to a physical evaluation.  As such, no range of motion testing or examination of the Veteran's knee or ankle were conducted.

The January 2012 report does reflect that the Veteran reported difficulty with his left and right legs as a result of his left fibula fracture.  He also reported that pain begins in his ankle and extends to his head anytime he attempts to stand up.  The Veteran refused to comment on the quality of the pain when asked by the examiner.  X-rays taken at the time did not reveal any evidence of a fracture or malalignment.  The X-ray report also did not reveal any evidence of joint effusion at the knee.  The examiner opined that the Veteran's left fibula injury did not impair his ability to work.

Additionally, a June 2011 examination was conducted in connection with the Veteran's claim for a TDIU.  The examination report reflects that the Veteran experienced mild left knee and ankle arthritis that did not affect his ability to work.  The examiner noted that the Veteran was able to ambulate and used a cane primarily for his back disability.

Based on the evidence described, the Board does not find that a rating in excess of 10 percent is warranted for the Veteran's left fibula fracture.  Under Diagnostic Code 5262, a 20 percent rating is warranted with moderate knee or ankle disability.  Here, the evidence does not demonstrate a moderate disability of either the left ankle or left knee.  The X-ray evidence indicates that the fibula is well healed with no evidence of a current fracture or malalignment.  Further, the June 2011 examiner reported that the Veteran's left lower leg disability was mild and did not impact his ability to work.  The evidence from the period also reflects that the Veteran is able to ambulate with a cane (used primarily for his back condition), drive himself, and has continued to hunt, garden, and mow the lawn.  While the Veteran has complained of pain originating in his ankle, pain alone is not a disability.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  Pain may be a disability to the extent that there is a functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Here, there is no evidence of any functional limitation of the left ankle or left knee and the Veteran has not complained of any functional loss other than pain.  As such, the Veteran's symptoms of a left fibula fracture more closely approximate a 10 percent evaluation, and no higher, throughout the period on appeal.

The Board has considered the benefit-of-the-doubt doctrine, however, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) ; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

V. Extraschedular Analysis

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's back disability is specifically contemplated by the schedular rating criteria.  The Veteran's back disability has been manifested by degenerative changes, bulging discs, painful motion, incapacitating episodes, limitation of motion, and radiculopathy.  The schedular rating criteria specifically contemplate ratings based on this symptomatology.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243.  The Board also finds that the symptomatology and impairment caused by the Veteran's left fibula impairment are specifically contemplated by the schedular rating criteria.  The Veteran's left fibula impairment has been manifested by pain and mild degenerative changes of the ankle and knee.  The schedular rating criteria specifically contemplates ratings based on this symptomatology.  38 C.F.R. § 4.10, 4.45, 4.59, 4.71, Diagnostic Codes 5010, 5262.  In this case, comparing the Veteran's disability level and the symptoms listed in the Rating Schedule, the degrees of disability throughout the entire period under consideration are contemplated by the Rating Schedule and the assigned rating is, therefore, adequate.

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


VI. TDIU

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities; provided that, if there is only one such disability, this disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) ; see also 38 C.F.R. §§ 3.340, 3.341.  For purposes of one 60 percent disability or one 40 percent disability in combination, disabilities of a common etiology or from a single accident are considered to be one disability.  38 C.F.R. § 4.16(a).

In this case, the Veteran does not meet the minimum schedular requirements for the entire period on appeal.  However, as explained below, the Board does not find that referral to the Director of Compensation and Pension for extraschedular consideration under 38 C.F.R. § 4.16(b) is warranted in this case.

The Board finds that the probative and persuasive evidence reflects that the Veteran is not unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities.

The Veteran submitted a VA form 21-8940 in December 2007 in which he asserted a claim for a TDIU.  The Veteran reported that he had not been employed full time since separating from the Army in 1964 and that his back and left leg disabilities prevented him from working.  The Veteran has continued to assert that his back and left leg disabilities prevent him from working.

The Veteran was provided with a VA medical examination in June 2011 to determine if his service-connected disabilities prevented him from finding and maintaining substantially gainful employment.  The examiner evaluated the Veteran and reviewed the claims file.  He ultimately concluded that the Veteran's back and left lower leg disabilities would not preclude the Veteran from sedentary employment.  He went on to remark that any physical employment would be limited given the Veteran's spine condition.  He noted significant limitation due to limited range of motion in the lumbar spine and pain while ambulating.  The examiner concluded that the functional impairment of the Veteran's left leg disability was minimal while the back disability manifested moderate functional impairment and would likely limit the Veteran to sedentary employment.

The Board acknowledges the Veteran's assertions that he can no longer work.  However, the evidence reflects that he is not precluded from sedentary employment opportunities.  The Board finds the VA examiner's opinion on the issue of employability to be probative.  The June 2011 opinion is supported by the other medical evidence of record detailing the functional impairment of the Veteran's back and left leg disabilities.  Further, the examiner, while acknowledging the severity of the Veteran's back disability, noted that the Veteran was still able to walk, talk, see, drive a car, garden, and hunt.  Lastly, neither the Veteran nor his representative has asserted that he would not be capable of performing sedentary work.  Rather, the Veteran has maintained that no one would hire him because of the pain caused by his back and leg disabilities.

For the reasons described, the Board finds that the evidence is against a finding that the Veteran's service-connected disabilities prevent the Veteran from maintaining substantially gainful employment at any point during the period on appeal.  It is clear that the Veteran's back and left leg disabilities would preclude occupations requiring physical labor.  However, the evidence does not support a finding that he is unable to acquire and maintain substantially gainful sedentary employment.  The Board has considered the benefit-of-the-doubt doctrine, however, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) ; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).





ORDER

Entitlement to an evaluation in excess of 40 percent for service connected diffuse lumbar arthropathy, is denied.

Entitlement to an evaluation in excess of 10 percent for residuals of a left fibula fracture, is denied.

Entitlement to a total disability rating based upon individual unemployability (TDIU), is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


